Exhibit 10.1 

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is made by and between The ONE Group
Hospitality, Inc., a Delaware corporation (the “Company”), and the undersigned
noteholder (“Noteholder”), effective as of October 24, 2016 (the “Effective
Date”). The Company and Noteholder are each sometimes referred to herein as a
“Party”, and collectively as the “Parties”.

 

Whereas, Noteholder has agreed to lend the Company, and the Company has agreed
to borrow from Noteholder, $2,250,000 (the “Loan Amount”) through an unsecured
promissory note in substantially the form attached hereto as Exhibit A (the
“Note”), in accordance with the terms of this Agreement, the Note and the
Warrant (as hereinafter defined).

 

In consideration of the above recital and the promises set forth in this
Agreement, the Parties agree as follows:

 

1.Note. Simultaneous with the execution of this Agreement by Noteholder and the
delivery to the Company from Noteholder of a certified check or wire as
described in Section 1(a) below, the Company will deliver to Noteholder the Note
and the Warrant.

 

a.Noteholder agrees, on the terms and subject to the conditions set forth in
this Agreement, to lend to the Company the Loan Amount, and upon the execution
of this Agreement, to deliver a certified check or wire made payable to the
Company in an amount equal to the Loan Amount.

 

b.The Loan Amount, together with any accrued and unpaid interest thereon, will
be due and payable in a lump sum to Noteholder on the Maturity Date (as such
term is defined in the Note). Notwithstanding the foregoing, the Company may
prepay the Note at any time, and from time to time, without penalty.

 

2.Warrant Coverage.

 

a.In consideration of the Loan Amount, Noteholder will receive a warrant,
substantially in the form attached hereto as Exhibit B (the “Warrant”), to
purchase 340,000 shares of common stock, par value $0.0001 per share (“Common
Stock”), of the Company (each, a “Warrant Share” and together with the Warrant
and the Note, the “Securities”). The Warrant will have an exercise price of
$2.39 per Warrant Share. The Warrant will be exercisable until the tenth (10th)
anniversary of the Effective Date.

 

b.The Company will, during the time that the Warrant remains outstanding,
reserve and keep available out of its authorized but unissued shares of Common
Stock a sufficient number of shares of Common Stock to effect the exercise of
the Warrant with respect to all Warrant Shares. In the event that, on the date
of exercise of the Warrant, the number of authorized but unissued shares of
Common Stock is not sufficient to enable the Company to issue the number of
Warrant Shares issuable upon such exercise, the Company will cause the number of
authorized shares of Common Stock to be increased to an amount at least
sufficient to enable the Company to issue the Warrant Shares then subject to the
Warrant as soon as practicable thereafter and the term of the Warrant shall be
extended by a number of days equal to the number of days the Warrant Shares are
not issuable as a result of such failure.

 



 

 

 

c.Certificates evidencing the Warrant Shares shall not contain any legend: (i)
while a registration statement covering the resale of such security is effective
under the Securities Act of 1933 (“Securities Act”), or (ii) following any sale
of such Warrant Shares pursuant to Rule 144 under the Securities Act (“Rule
144”), or (iii) if such Warrant Shares are eligible for sale under Rule 144, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to its transfer agent promptly if required by the transfer agent
to effect the removal of the legend hereunder and such counsel shall request any
supporting documents from the Noteholder in connection with such opinion, which
Noteholder shall use commercially reasonable efforts to promptly deliver. If all
or any portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Warrant Shares may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Securities and
Exchange Commission (“Commission”)) then such Warrant Shares shall be issued
free of all legends. The Company agrees that following such time as such legend
is no longer required under this clause (c), it will, no later than three
Trading Days (as the term “Trading Day” is defined in the Warrant) following the
delivery by a Noteholder to the Company or the Transfer Agent of a certificate
representing Warrant Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Noteholder a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the transfer agent that enlarge the
restrictions on transfer set forth in this clause (c). Certificates for Warrant
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Noteholder by crediting the account of the Noteholder’s prime
broker with the Depository Trust Company System as directed by such Noteholder.

 

d.In addition to such Noteholder’s other available remedies, the Company shall
pay to a Noteholder, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares (based on the VWAP (as defined in the
Warrant) of the Common Stock on the date such Securities are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 2(c), $5 per Trading Day (increasing to $10 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the second Trading Day following the Legend Removal Date until such certificate
is delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to a Noteholder by the Legend Removal Date a
certificate representing the Securities so delivered to the Company by such
Noteholder that is free from all restrictive and other legends and (b) if after
the Legend Removal Date such Noteholder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
such Noteholder of all or any portion of the number of shares of Common Stock,
or a sale of a number of shares of Common Stock equal to all or any portion of
the number of shares of Common Stock that such Noteholder anticipated receiving
from the Company without any restrictive legend, then, an amount equal to the
excess of such Noteholder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) (the “Buy-In Price”) over the product of (A) such number of
Warrant Shares that the Company was required to deliver to such Noteholder by
the Legend Removal Date multiplied by (B) the lowest closing sale price of the
Common Stock on any Trading Day during the period commencing on the date of the
delivery by such Noteholder to the Company of the applicable Warrant Shares (as
the case may be) and ending on the date of such delivery and payment under this
clause (d).

 



 2 

 

 

e.The Noteholder agrees to the imprinting, so long as is required by this
Section 2, of a legend on any of the Warrant Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

3.Representations of Noteholder. Noteholder hereby acknowledges, agrees,
represents, warrants and covenants to the Company that:

 

a.This Agreement constitutes Noteholder’s valid and legally binding obligation,
enforceable in accordance with its terms, except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

 3 

 



b.The transactions contemplated hereby will constitute an investment for
Noteholder’s own account, and not with a view to the resale or distribution of
any part thereof.

 

c.Noteholder has no present intention of selling, granting any participation
right in, or otherwise distributing any portion of this investment to any party,
including, without limitation, any Warrant Shares issuable upon the exercise of
the Warrant.

 

d.Noteholder has received all the information it considers necessary or
appropriate for deciding whether to enter into this Agreement, the Note and the
Warrant, and has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions hereof and thereof.

 

e.Noteholder qualifies as an “accredited investor”, as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933 (as
amended).

 

4.Representations of Company.

 

a.The Company is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. The Company and each Subsidiary of the Company (collectively, the
“Subsidiaries”) is not in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or the Note, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company or any of its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”); provided, however, that none of the following, either alone or in
combination, shall be considered in determining whether there has been a breach
of a representation, warranty, covenant or agreement that is qualified by the
term “Material Adverse Effect” or whether a “Material Adverse Effect” has
occurred or would reasonably be expected to occur: (A) general economic or
political conditions or the financing, banking, currency or capital markets in
general; (B) events occurring generally in, or generally affecting, the
industries or the markets in which the Company or its Subsidiaries conduct
business; (C)  events resulting from the consummation of the transactions
contemplated by this Agreement, the compliance with the terms of this Agreement
or the taking of any action required or contemplated by this Agreement or
consented to by Noteholder; (D) events resulting from changes in laws or orders,
or in GAAP or other accounting requirements or principles, or any interpretation
thereof, after the date hereof; (E) events resulting from an outbreak or
escalation of hostilities involving any country where the Company or its
Subsidiaries do business, the declaration by any country where the Company or
its Subsidiaries do business of a national emergency or war, or the occurrence
of any acts of terrorism and any actions or reactions thereto in such country;
(F)  events resulting from any natural disaster; and (G) events resulting from
any failure of the Company to meet any projections or forecasts, provided that
in determining whether a Material Adverse Effect has occurred or would
reasonably be likely to occur in the cases of (A), (B) and (D), the effects of
such events shall be excluded only to the extent they do not have a
disproportionate effect on the Company and its Subsidiaries as compared with
similarly situated companies in the industry in which the Company and its
Subsidiaries operate.

 



 4 

 

 

b.The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder, including the issuance of
the Note. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith. This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

c.The execution, delivery and performance by the Company of this Agreement, the
issuance and sale of the Note and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) materially conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the Company or any of its
Subsidiaries, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other instrument or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or (iii) to the
Company’s knowledge, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as would not have or reasonably be expected
to result in a Material Adverse Effect.

 



 5 

 

 

d.The Securities are duly authorized and, when issued and paid for in accordance
with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company. The Warrant
Shares, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company.

 

e.The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Securities Exchange Act of 1934 (“Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 6 

 

 

f.Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, other than that certain
subordinated debt with 2235570 Ontario Limited in the aggregate amount of
$1,000,000 which shall be disclosed in the Company’s Form 10-Q for the period
ended June 30, 2016, (iii) the Company has not altered its method of accounting,
and (iv) the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock. No event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.

 

Except for the representations and warranties contained in this Section 4,
neither the Company or any of its Subsidiaries, nor any other person, has made
or makes any other express or implied representation or warranty, either written
or oral, on behalf of the Company and its Subsidiaries, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company and its Subsidiaries furnished or made available to
Noteholder and its representatives or as to the future revenue, profitability or
success of the Company and its Subsidiaries, or any representation or warranty
arising from statute or otherwise in law.  The Company hereby disclaims any
other express or implied representations or warranties with respect to any
matter whatsoever, including without limitation, any regarding the pro forma
financial information, financial projections or other forward-looking statements
relating to the Company and its Subsidiaries.

 

5.Covenants of the Company.

 

a.Furnishing of Information.

 

(i)Until the earliest of the time that the Warrants have expired, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.

 



 7 

 

 

(ii)At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Warrant Shares
(assuming cashless exercise) may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company (i) shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) or (ii) has
ever been an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, in addition to such
Noteholder’s other available remedies, the Company shall pay to a Noteholder, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Warrant Shares, an amount in
cash equal to one percent (1.0%) of the aggregate Exercise Price of such
Noteholder’s Warrants on the day that is five (5) Trading Days following the
date of a Public Information Failure and on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required  for the Noteholders to
transfer the Warrant Shares pursuant to Rule 144.  The payments to which a
Noteholder shall be entitled pursuant to this Section 4.2(b) are referred to
herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Noteholder’s
right to pursue actual damages for the Public Information Failure, and such
Noteholder shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

b.The Company shall (a) by 9:00 a.m. (New York City time) on the Trading Day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including this Agreement and the form of Note and Warrant as
exhibits thereto, with the Commission within the time required by the Exchange
Act. From and after the issuance of such press release, the Company represents
to the Noteholders that it shall have publicly disclosed all material,
non-public information delivered to any of the Noteholders by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents. In addition, effective upon the issuance of such press release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and any of the Noteholders or any of
their Affiliates on the other hand, shall terminate. The Company and each
Noteholder shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor any Noteholder shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of any Noteholder, or without the prior consent of each
Noteholder, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Noteholder, or include the name of any Noteholder in any filing with the
Commission or any regulatory agency or the Nasdaq Capital Market (“Trading
Market”), without the prior written consent of such Noteholder, except (a) as
required by federal securities law in connection with the filing of this
Agreement with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Noteholders with prior notice of such disclosure permitted under this clause
(b).

 



 8 

 

 

c.Except with respect to the material terms and conditions of the transactions
contemplated by this Agreement, which shall be disclosed pursuant to clause (b)
above, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf will provide any Noteholder or its agents or counsel with
any information that constitutes, or the Company reasonably believes
constitutes, material non-public information, unless prior thereto such
Noteholder shall have consented to the receipt of such information and agreed
with the Company to keep such information confidential. The Company understands
and confirms that each Noteholder shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

d.The Company hereby agrees to use best efforts to maintain the listing or
quotation of the Common Stock on the Trading Market on which it is currently
listed, and concurrently with the consummation of the transactions hereunder,
the Company shall apply to list or quote all of the Warrant Shares on such
Trading Market and promptly secure the listing of all of the Warrant Shares on
such Trading Market. The Company further agrees, if the Company applies to have
the Common Stock traded on any other Trading Market, it will then include in
such application all of the Warrant Shares, and will take such other action as
is necessary to cause all of the Warrant Shares to be listed or quoted on such
other Trading Market as promptly as possible. The Company will then take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market. The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.

 

e.The form of Notice of Exercise included in the Warrants set forth the totality
of the procedures required of the Noteholders in order to exercise the Warrants.
No additional legal opinion, other information or instructions shall be required
of the Noteholders to exercise their Warrants. Without limiting the preceding
sentences, no ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise form be required in order to exercise the Warrants.

 



 9 

 

 

6.Participation in Future Financing.

 

a.From the date hereof until the date that the Note and any other promissory
note or indebtedness of the Company or any Subsidiary held by the Noteholder is
no longer outstanding, upon any issuance by the Company or any of its
Subsidiaries of Debt Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units thereof (a “Subsequent Financing”), the
Noteholder shall have the right to participate in up to an amount of the
Subsequent Financing equal to 100% of the Subsequent Financing on the same
amount, terms, conditions and price provided for in the Subsequent Financing.

 

b.At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Noteholder a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Noteholder if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of
the Noteholder, and only upon a request by the Noteholder, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to the Noteholder.
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the person or persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

c.If the Noteholder desires to participate in such Subsequent Financing, the
Noteholder must provide written notice to the Company by not later than 5:30
p.m. (New York City time) on the fifth (5th) Trading Day after the Company has
delivered the Pre-Notice to the Noteholder that the Noteholder is willing to
participate in the Subsequent Financing, the amount of the Noteholder’s
participation, and representing and warranting that the Noteholder has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no such notice from the
Noteholder as of such fifth (5th) Trading Day, the Noteholder shall be deemed to
have notified the Company that it does not elect to participate.

 

d.If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after the
Company has delivered the Pre-Notice to the Noteholder, notification by the
Noteholder of its willingness to participate in the Subsequent Financing (or to
cause its designee to participate) is less than the total amount of the
Subsequent Financing, then the Company may effect the remaining portion of such
Subsequent Financing on the terms and with the person or persons set forth in
the Subsequent Financing Notice.

 



 10 

 

 

e.The Company must provide the Noteholder with a second Subsequent Financing
Notice, and the Noteholder will again have the right of participation set forth
above in this Section 6, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

 

f.The Company and the Noteholder agree that if the Noteholder elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby the
Noteholder shall be required to agree to any restrictions on trading as to any
of the Securities purchased hereunder or be required to consent to any amendment
to or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of the
Noteholder.

 

g.Notwithstanding anything to the contrary in this Section 6 and unless
otherwise agreed to by the Noteholder, the Company shall either confirm in
writing to the Noteholder that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the Noteholder will not be in possession of any material, non-public
information, by the tenth (10th) Trading Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Noteholder, such transaction shall be deemed to have been
abandoned and the Noteholder shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

h.Notwithstanding the foregoing, this Section 6 shall not apply in respect of an
Exempt Issuance. For purposes of this Section 6, the following defined terms
have the following meanings: (A) “Debt Common Stock Equivalents” means any debt
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock; (B) “Exempt Issuance” means the
issuance of (a) shares of Common Stock or options to employees, officers or
directors of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the board of
directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company (for purposes of clarity, this clause (a) shall not cover any issuance
of securities to any employee, officer or director in any financing
transaction), or (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with stock splits or combinations)
or to extend the term of such securities; and (C) “Indebtedness” means any
liabilities for borrowed money in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business and other than equipment
financing transactions and receivable factoring transactions in the ordinary
course of business consistent with the Company’s past practice, including the
terms thereof).

 



 11 

 

 

7.Miscellaneous.

 

a.Notices. All notices, requests, demands, claims and other communications under
this Agreement must be in writing. Any notice, request, demand, claim or other
communication under this Agreement will be deemed duly given (i) two (2)
business days after such notice is sent by registered or certified mail, return
receipt requested, postage prepaid or (ii) immediately after such notice is sent
via email, in each case, addressed to the intended recipient as set forth below:

 

If to the Company:

 

The ONE Group Hospitality, Inc.

411 West 14th Street, 3rd Floor

New York, New York 10014

Attn: Jonathan Segal

Email: js@togrp.com

 

with a required copy, which does not constitute notice, to:

 

The Giannuzzi Group, LLP

411 West 14th Street, 4th Floor

New York, New York 10014

Attn: Nicholas L. Giannuzzi, Esq.

Email: nick@gglaw.us

 

If to Noteholder, at the address set forth on the signature page to this
Agreement, or any other address applicable to Noteholder if the Company has been
given notice of such change of address in accordance with this Section 7(a). Any
Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner set forth in this Agreement.

 



 12 

 

 

b.Invalidity of Particular Provisions. The Company and Noteholder agree that the
unenforceability or invalidity of any provision or provisions of this Agreement
will not render any other provision or provisions herein contained unenforceable
or invalid.

 

c.Successors or Assigns. The Company and Noteholder agree that all of the terms
of this Agreement will be binding on their respective successors and assigns,
and that the term “Company” and the term “Noteholder” as used herein will be
deemed to include, for all purposes, the respective designees, successors,
assigns, heirs, executors and administrators. Notwithstanding the foregoing,
this Agreement and the rights and obligations of the Company hereunder will not
be assignable (other than by merger), in whole or in part, without the prior
written consent of the Noteholder.

 

d.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the this Agreement and the Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such action or proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an action or proceeding to enforce
any provisions of the this Agreement, then the prevailing party in such action
or proceeding shall be reimbursed by the non-prevailing party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

e.Waiver. Waiver of any Event of Default hereunder by a Noteholder will not be a
waiver of any other Event of Default or of a same Event of Default on a later
occasion. No delay or failure by a Noteholder to exercise any right or remedy
will be a waiver of such right or remedy and no single or partial exercise by a
Noteholder of any right or remedy will preclude other or further exercise
thereof or the exercise of any other right or remedy at any other time.

 



 13 

 

 

f.Amendment. This Agreement, the Note and the Warrant may not be amended,
converted or a right granted pursuant to thereto waived, without the written
consent of the Company and Noteholder.

 

g.Entire Agreement. This Agreement, including the Exhibits attached hereto, the
Warrant and the Note constitute the entire agreement of the Parties relative to
the subject matter hereof and supersede any and all other agreements and
understandings, whether written or oral, relative to the matters discussed
herein.

 

h.Fee Reimbursement. The Company shall reimburse the Noteholder for its
reasonable and documented legal fees and expenses out of the proceeds of the
purchase of the Note at closing, not to exceed $5,000.

 

i.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by email or facsimile, each of which will be deemed an original
but all of which together will constitute one and the same instrument.

 

[Remainder of page intentionally left blank; signature page to follow.]

 



 14 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Loan Agreement as of
the Effective Date.

 

      COMPANY:       THE ONE GROUP HOSPITALITY, INC.           /s/ Samuel
Goldfinger     Name: Samuel Goldfinger   Title: Chief Financial Officer

 

NOTEHOLDER:

 

Name of Noteholder: Anson Investments Master Fund
LP                                                    

 

Signature of Authorized Signatory of Noteholder: /s/ Moez
Kassam                                  

 

Name of Authorized Signatory: Moez
Kassam                                                                          

 

Title of Authorized Signatory:
Principal                                                                                     

 

Email Address of Authorized Signatory:
mkassam@ansonfunds.com                                

 

Facsimile Number of Authorized Signatory: 416-352-1880
                                                     

 

Address for Notice to Noteholder: 1155 University Avenue - Suite 207, Toronto,
Ontario, M5H 2B7

 

 

 

Address for Delivery of Securities to Noteholder (if not same as address for
notice):

  

 

  Investment Details:         Loan Amount: $2,250,000         Date of Loan:
October 24, 2016         Warrant Shares: 340,000

 

 

 15 

 

 

Exhibit A

 

Promissory Note

 

(attached)

 

 

 16 

 

 

Exhibit B

 

Warrant

 

(attached)

 

 

 



 17 

